

117 S1782 IS: Trees for Residential Energy and Economic Savings Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1782IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Booker (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of Energy to establish a grant program to facilitate tree planting that reduces residential energy consumption, and for other purposes.1.Short titleThis Act may be cited as the Trees for Residential Energy and Economic Savings Act of 2021 or the TREES Act of 2021.2.Tree planting grant program(a)DefinitionsIn this section:(1)Covered projectThe term covered project means a tree planting project that reduces residential energy consumption.(2)Eligible costThe term eligible cost means, with respect to a covered project—(A)the cost of carrying out the project, including—(i)planning and design activities; (ii)establishing nurseries to supply trees; (iii)purchasing trees; and (iv)preparing sites and planting trees;(B)the cost of maintaining and monitoring trees planted under the project for a period of not more than 3 years;(C)the cost of training activities; and(D)any other cost determined appropriate by the Secretary.(3)Eligible entityThe term eligible entity means—(A)a State government entity;(B)a local government entity;(C)an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); (D)a nonprofit organization; and(E)a retail power provider.(4)Energy burdenThe term energy burden means the percentage of household income spent on residential energy bills.(5)Local government entityThe term local government entity means any municipal government or county government entity with jurisdiction over local land use decisions.(6)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.(7)ProgramThe term Program means the program established under subsection (b). (8)Retail power providerThe term retail power provider means any entity authorized under State or Federal law to generate, distribute, or provide retail electricity, natural gas, or fuel oil service.(9)SecretaryThe term Secretary means the Secretary of Energy.(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program under which the Secretary shall award grants to eligible entities to facilitate covered projects in accordance with this section.(c)ConsultationIn carrying out the Program, the Secretary shall consult with the Secretary of Agriculture, acting through the Chief of the Forest Service.(d)ApplicationsTo receive a grant under the Program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including, with respect to the proposed covered project, a description of—(1)how the covered project will reduce residential energy consumption and the expected reduction in residential energy consumption;(2)the total eligible costs of the covered project and other sources of funding for the covered project;(3)the anticipated community engagement in the covered project; and(4)the tree species to be planted under the covered project and the suitability of those species to the local environment.(e)PriorityIn awarding grants under the Program, the Secretary shall give priority to eligible entities that propose covered projects that—(1)provide the largest potential reduction in residential energy consumption for households with a high energy burden;(2)provide maximum amounts of—(A)shade during periods when residences are exposed to the most sun intensity; and (B)wind protection during periods when residences are exposed to the most wind intensity;(3)are located in a neighborhood with a low percentage of tree canopy cover;(4)are located in a neighborhood with a high percentage of senior citizens or children; (5)are located in an area where the average annual income is below the regional median;(6)will collaboratively engage community members that will be affected by the tree planting; and(7)will employ local residents as a substantial percentage of the workforce of the covered project, with a focus on local residents who are unemployed or underemployed.(f)Tree planting goalsSubject to the availability of appropriations, the Secretary shall, to the maximum extent practicable, award grants under the Program in a manner that facilitates the planting of at least 300,000 trees each year.(g)Federal shareThe Federal share of the cost of a covered project carried out using a grant awarded under the Program shall be 90 percent.(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Program $50,000,000 for each of fiscal years 2022 through 2026.